PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


In re: BRYAN MATTHEW DAVIS;            
CARLA DENISE BRACEY-DAVIS;
MARQUITA E. MOORE,
                       Debtors.

TIMOTHY P. BRANIGAN,
               Plaintiff-Appellant,
              and                          No. 12-1184
TD BANK, N.A.,
                          Plaintiff,
               v.
BRYAN MATTHEW DAVIS; CARLA
DENISE BRACEY-DAVIS; MARQUITA
E. MOORE,
            Defendants-Appellees.
                                       
        Appeal from the United States District Court
         for the District of Maryland, at Greenbelt.
          Peter J. Messitte, Senior District Judge.
         (8:11-cv-01270-PJM; 8:11-cv-01718-PJM;
                    8:11-cv-01940-PJM)

                 Argued: December 4, 2012

                  Decided: May 10, 2013

Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.
2                             In re: DAVIS
Affirmed by published opinion. Judge Diaz wrote the major-
ity opinion, in which Judge Niemeyer joined. Judge Keenan
wrote a dissenting opinion.


                             COUNSEL

ARGUED: Timothy P. Branigan, LAW OFFICE OF TIMO-
THY P. BRANIGAN, Laurel, Maryland, for Appellant. Seth
W. Diamond, THE DIAMOND LAW GROUP, LLC, Silver
Spring, Maryland, for Appellees. ON BRIEF: Laura J. Mar-
gulies, LAURA MARGULIES & ASSOCIATES, LLC,
Rockville, Maryland, for Appellees Bryan Matthew Davis and
Carla Denise Bracey-Davis; Morgan William Fisher, LAW-
RENCE & FISHER PLLC, Annapolis, Maryland, for Appel-
lee Marquita E. Moore.


                              OPINION

DIAZ, Circuit Judge:

   In this case, a Chapter 13 bankruptcy trustee, Timothy
Branigan (the "Trustee"), challenges confirmation orders,
entered by the bankruptcy court and affirmed by the district
court, stripping off junior liens against debtors’ residences.
The Trustee argues that the Bankruptcy Abuse Prevention and
Consumer Protection Act of 2005 ("BAPCPA") creates a per
se rule barring lien-stripping in so-called "Chapter 20" cases.1
BAPCPA, however, does not bar the orders entered by the
bankruptcy court, and the stripping off of valueless
liens—that is a lien secured by collateral without a single
penny of value to support it—is otherwise consistent with the
Bankruptcy Code. We therefore affirm.
    1
   "Chapter 20" is a colloquial reference to a Chapter 13 bankruptcy filed
within four years of a Chapter 7 bankruptcy that concluded with a dis-
charge.
                          In re: DAVIS                        3
                               I.

   We begin with a general overview of the relevant statutory
framework, and then summarize the procedural history of the
appeals.

                              A.

   Chapter 7 of the Bankruptcy Code governs liquidation of a
bankruptcy estate and "offer[s] debtors limited relief in return
for the relinquishment of their nonexempt assets for ratable
distribution among creditors." Collier on Bankruptcy
¶ 1300.02 (16th ed. 2012). For an individual debtor, this pro-
cess involves the collection, liquidation, and distribution of
nonexempt property. See id. ¶ 700.01. The process culminates
in a discharge, which eliminates personal liability for debts
not excepted from discharge, but leaves intact in rem claims.
Johnson v. Home State Bank, 501 U.S. 78, 84 (1991). In addi-
tion, the discharge serves as an injunction against efforts to
collect discharged debts, unless the debtor has reaffirmed
them. See Collier on Bankruptcy ¶ 700.05.

   Chapter 13 of the Bankruptcy Code, "Adjustment of Debts
of an Individual with Regular Income," on the other hand, is
primarily focused on a plan of reorganization rather than liq-
uidation. Unlike Chapter 7, Chapter 13 permits the debtor to
"deal comprehensively with both unsecured and secured
debts," particularly large secured claims. Id. ¶¶ 1300.01,
1300.02. In a Chapter 13 case, a debtor may propose a plan
for paying creditors primarily out of the debtor’s income.
Thus, creditors receive ratable recoveries from future income,
a protection not available to creditors in liquidation proceed-
ings. The Chapter 13 plan "can provide for the payment of
secured claims to permit the debtor to retain collateral for
those claims and may provide for the cure of arrearages on
long-term debts, such as home mortgages." Id. ¶ 1300.01. In
addition, a Chapter 13 discharge excepts fewer types of debt
than a Chapter 7 discharge. Id.
4                         In re: DAVIS
  Congress enacted BAPCPA in 2005 "to correct perceived
abuses of the bankruptcy system." Milavetz, Gallop & Mila-
vetz, P.A. v. United States, 130 S. Ct. 1324, 1329 (2010). An
overarching goal was to "help ensure that debtors who can
pay creditors do pay them." Ransom v. FIA Card Servs., 131
S. Ct. 716, 721 (2011). To that end, BAPCPA altered the
Chapter 13 regime by adding

    new requirements to make payments to holders of
    domestic support obligations, requirements to file
    prepetition tax returns, changes in maximum plan
    length, protection for pension contributions and pen-
    sion loan repayments, requirements for scheduling of
    the confirmation hearing, requirements for greater
    payments on many secured debts, new methods of
    calculating disposable income under section 1325(b),
    new requirements for preconfirmation payments,
    new requirements to obtain a discharge, including
    postpetition credit education in addition to the prepe-
    tition credit counseling briefing required for all debt-
    ors, new exceptions to the chapter 13 discharge, new
    limits on obtaining a chapter 13 discharge after a
    prior bankruptcy discharge and new provisions per-
    mitting plan modification to obtain health insurance.

Collier on Bankruptcy ¶ 1300.36[10] (footnotes omitted). Rel-
evant to this appeal, BAPCPA provides additional protection
for secured creditors. For example, creditors retain allowed
secured claims until either payment of the underlying debt
pursuant to nonbankruptcy law or discharge. Moreover, if a
Chapter 13 case is dismissed or converted without completion
of the bankruptcy plan, the holder of an allowed secured
claim retains the lien to the extent recognized by applicable
nonbankruptcy law. See 11 U.S.C. § 1325(a)(5)(B).

  BAPCPA further provides that a debtor may not receive a
Chapter 13 discharge within four years of filing a Chapter 7
petition that results in a discharge. 11 U.S.C. § 1328(f)(1).
                              In re: DAVIS                               5
Despite the discharge limitations imposed by BAPCPA, a
Chapter 7 debtor may still wish to seek later relief under
Chapter 13 "in order to cure a default through a plan, or sim-
ply to seek protection of the bankruptcy court and the auto-
matic stay while paying debts in an orderly fashion through
a plan." Collier on Bankruptcy ¶ 1328.06[1].

                                    B.

   On June 7, 2008, Bryan Matthew Davis and Carla Denise
Bracey-Davis filed a Chapter 7 bankruptcy petition with the
United States Bankruptcy Court for the District of Maryland.
At the time, they ran a large monthly deficit, and Mrs.
Bracey-Davis was unemployed. The Davises sought to dis-
charge their unsecured debt, strip down2 liens on their primary
residence and a rental property, and obtain a loan modifica-
tion to address mortgage arrears on the properties. After learn-
ing that lien-stripping was prohibited under Chapter 7, they
nevertheless chose to proceed with their Chapter 7 case
because they were ineligible to convert to a Chapter 13 case.
They hoped, however, that their mortgage lenders would
approve their pending loan modification applications. On Sep-
tember 17, 2008, they received a Chapter 7 discharge, which
absolved them of personal liability on nonexempt debts but
left their mortgage debt unchanged.

   Thereafter, the Davises obtained gainful employment. They
still had no savings, however, and large mortgage arrears,
which they could not bring current, accrued. On September 4,
2009, they filed a Chapter 13 petition to reorganize their
debts, repay mortgage arrears and consumer debt, and strip
off junior liens. At the time, their principal home was valued
at $270,000, and was encumbered by a first-priority lien with
  2
    "In a ‘strip off’ the entire lien is removed, whereas in a ‘strip down’
a lien is bifurcated into secured and unsecured claims with only the unse-
cured claim component being removed." Johnson v. Asset Mgmt. Group,
226 B.R. 364, 365 n.3 (D. Md. 1998).
6                             In re: DAVIS
a balance of $275,373.59, a second-priority lien with a bal-
ance of $115,138.58, and a third-priority lien with a balance
of $117,603.31.

   On March 30, 2011, Bankruptcy Judge Wendelin I. Lipp
granted the Davises’ Amended Motion to Avoid Lien, which
sought to strip off the third-priority lien on the Davises’ home
upon completion of the Chapter 13 plan. Judge Lipp reasoned
that BAPCPA did not create a per se rule against lien-
stripping in the Chapter 20 context. The court proceeded to
consider, as it always does in any Chapter 13 case, whether
the debtors filed their petition in good faith. Finding that the
Davises had acted in good faith, Judge Lipp entered an order
stripping off the third-priority lien on the Davises’ home. J.A.
65-66. Judge Lipp subsequently entered orders stripping off
the second and third liens on the Davises’ rental property and
confirming the Davises’ bankruptcy plan. J.A. 67-72. Both the
Trustee and the holder of the third-priority lien against the
Davises’ home, TD Bank, N.A., appealed to the district court,
which affirmed.

                                   C.

   Marquita Moore filed a Chapter 7 petition on February 1,
2010, for which she received a discharge on October 20,
2010. One week later, Moore filed a Chapter 13 petition.
Moore sought to pay an Internal Revenue Service priority
claim and strip off a second lien, which had no value, on her
principal home. The Trustee never contended that Moore filed
her Chapter 13 petition in bad faith. On January 5, 2011, the
bankruptcy court granted Moore’s motion to strip off the sec-
ond lien. Subsequently, the bankruptcy court confirmed
Moore’s plan and adopted Judge Lipp’s rationale to overrule
the Trustee’s objection to the lien-stripping component of the
confirmation order. The Trustee appealed, and the district
court affirmed.3
    3
   The district court consolidated these cases before affirming both with-
out a written opinion.
                          In re: DAVIS                        7
  We have jurisdiction to consider these appeals under 28
U.S.C. § 158(d).

                              II.

   The question presented is whether BAPCPA precludes the
stripping off of valueless liens by Chapter 20 debtors ineligi-
ble for a discharge. In a bankruptcy appeal, "we review the
district court[’s] decision de novo, effectively standing in its
shoes to consider directly the findings of fact and conclusions
of law by the bankruptcy court." Morris v. Quigley (In re
Quigley), 673 F.3d 269, 271 (4th Cir. 2012) (internal quota-
tions omitted). "[W]e review legal conclusions by the bank-
ruptcy court de novo and may overturn its factual
determinations only upon a showing of clear error." Id. (inter-
nal quotations omitted).

                              A.

   Before reaching the issue raised by the Trustee, we con-
sider the threshold question of whether a bankruptcy court
may strip off a valueless lien in a typical Chapter 13 proceed-
ing. The answer, in the view of those circuits to have consid-
ered the question, is that a bankruptcy court may grant such
relief. See Zimmer v. PSB Lending Corp. (In re Zimmer), 313
F.3d 1220 (9th Cir. 2002); Lane v. W. Interstate Bancorp (In
re Lane), 280 F.3d 663 (6th Cir. 2002); Pond v. Farm Spe-
cialist Realty (In re Pond), 252 F.3d 122 (2d Cir. 2001); Tan-
ner v. FirstPlus Fin. (In re Tanner), 217 F.3d 1357 (11th Cir.
2000); Bartee v. Tara Colony Homeowners Ass’n (In re
Bartee), 212 F.3d 277 (5th Cir. 2000); McDonald v. Master
Fin. (In re McDonald), 205 F.3d 606 (3d Cir. 2000). We too
have affirmed, albeit in unpublished opinions, the stripping
off of valueless liens against principal residences in Chapter
13 cases. See First Mariner Bank v. Johnson (In re Johnson),
407 F. App’x 713 (4th Cir. 2011); Suntrust Bank v. Millard
(In re Millard), 404 F. App’x 804 (4th Cir. 2010).
8                             In re: DAVIS
   To exercise this authority, bankruptcy courts rely on sec-
tions 506 and 1322(b) of the Bankruptcy Code.4 First, courts
apply the valuation procedure in section 506(a):

        An allowed claim of a creditor secured by a lien on
        property in which the estate has an interest . . . is a
        secured claim to the extent of the value of such cred-
        itor’s interest in the estate’s interest in such property
        . . . and is an unsecured claim to the extent that the
        value of such creditor’s interest . . . is less than the
        amount of such allowed claim.

In other words, a claim’s status as secured or unsecured
depends on the value of the collateral. Next, courts look to
section 1322(b)(2), which provides that, subject to certain
exceptions not relevant here, a Chapter 13 bankruptcy plan
may

        modify the rights of holders of secured claims, other
        than a claim secured only by a security interest in
        real property that is the debtor’s principal residence,
        or of holders of unsecured claims, or leave unaf-
        fected the rights of holders of any class of claims[.]

   Applying this framework, a completely valueless lien is
classified as an unsecured claim under section 506(a). Only
then does a bankruptcy court consider the rights of lienholders
under section 1322, which affords protection to holders of
secured claims against principal residences. Section 1322,
however, expressly permits modification of the rights of unse-
cured creditors. The end result is that section 506(a), which
classifies valueless liens as unsecured claims, operates with
section 1322(b)(2) to permit a bankruptcy court, in a Chapter
13 case, to strip off a lien against a primary residence with no
    4
   All section references, unless otherwise indicated, are to the Bank-
ruptcy Code, Title 11 of the United States Code.
                          In re: DAVIS                        9
value. See, e.g., Zimmer, 313 F.3d at 1226-27; Lane, 280 F.3d
at 668.

   We recognize that the Supreme Court has interpreted sec-
tion 1322(b)(2) as precluding a "strip down" of a partially
secured lien against a principal residence in Chapter 13. That
is, a debtor may not reduce an underwater mortgage to the
value of the principal residence because partially secured lien-
holders are "holders of secured claims" protected against lien
modification. Nobelman v. Am. Sav. Bank, 508 U.S. 324, 331-
32 (1993). Nobelman notwithstanding, however, courts have
generally permitted a "strip off" of completely valueless liens
in Chapter 13 cases because, unlike the lienholder in Nobel-
man, holders of such liens are not "holders of secured claims"
and, therefore, are not entitled to the protection of section
1322(b)(2).

   We see no reason to depart from the conclusion of our sis-
ter circuits, as well as our own unpublished dispositions, on
this issue. Accordingly, we hold that the Bankruptcy Code
permits the stripping off of valueless liens in Chapter 13 pro-
ceedings.

                              B.

   We are left with the question raised in this appeal: whether
the 2005 enactment of BAPCPA precludes the stripping off of
valueless liens by Chapter 20 debtors.

   Under BAPCPA, after filing for Chapter 7 relief and
receiving a discharge, a debtor is ineligible for a discharge in
a Chapter 13 proceeding for four years. 11 U.S.C.
§ 1328(f)(1). As previously noted, following a Chapter 7 dis-
charge, creditors may not seek a personal judgment against
the debtor but may pursue recovery against the property
securing the debt.

  Notwithstanding the bar on discharges imposed by BAP-
CPA, we have held that a debtor may still take advantage of
10                         In re: DAVIS
the protections offered by Chapter 13 short of a discharge. See
Branigan v. Bateman (In re Bateman), 515 F.3d 272, 283 (4th
Cir. 2008). In doing so, we said that "it is the ability to reorga-
nize one’s financial life and pay off debts, not the ability to
receive a discharge, that is the debtor’s ‘holy grail.’" Id. We
recognized that a debtor might pursue this course "to cure a
mortgage, deal with other secured debts, or simply pay debts
under a plan with the protection of the automatic stay." Id.
(internal quotations omitted).

   Bankruptcy courts are split on whether a debtor may strip
off liens in a Chapter 20 case. Compare In re Fisette, 455
B.R. 177 (BAP 8th Cir. 2011) (concluding a Chapter 20
debtor may strip off liens), and In re Dang, 467 B.R. 227
(Bankr. M.D. Fla. 2012) (same), and In re Okosisi, 451 B.R.
90 (Bankr. D. Nev. 2011) (same), and In re Tran, 431 B.R.
230, 237 (Bankr. N.D. Cal. 2010) (same), with In re
Gerardin, 447 B.R. 342 (Bankr. S.D. Fla. 2011) (holding that
Chapter 20 debtors could not permanently strip off wholly
unsecured junior liens), and In re Victorio, 454 B.R. 759
(Bankr. S.D. Cal. 2011) (same), and In re Fenn, 428 B.R. 494
(Bankr. N.D. Ill. 2010) (same), and In re Jarvis, 390 B.R. 600
(Bankr. C.D. Ill. 2008) (same).

   The Trustee contends that lien-stripping is contingent on a
debtor’s ability to receive a Chapter 13 discharge. In support
of this proposition, the Trustee points first to section
1325(a)(5)(B)(i)(I) of the Bankruptcy Code, which provides
that a holder of a secured lien retains the lien until either the
underlying debt is paid or there is a discharge. Because the
debtors here are not eligible for a discharge, the Trustee con-
tends that the liens must survive until paid in full. Next, the
Trustee relies on section 1325(a)(5)(B)(i)(II)—which rein-
states liens if the case is dismissed or converted without com-
pletion of the plan—for the proposition that Congress
intended to preserve liens absent a discharge. See also 11
U.S.C. §§ 349(b)(1)(C) (providing that any lien stripped
under section 506(d) is reinstated upon dismissal),
                          In re: DAVIS                         11
348(f)(1)(C)(i) (providing that a creditor holding security
shall continue to be secured by that security unless the claims
have been paid in full as of the date of conversion, notwith-
standing any valuation). Finally, the Trustee contends that,
under section 524, a discharge operates as an injunction
against any action to enforce a debt. Absent this injunction,
which is precluded in the Chapter 20 context by section
1328(f), the Trustee says there is no mechanism to enforce the
stripping off of a lien.

   The Trustee also urges that Supreme Court precedent rein-
forces his statutory argument. Specifically, the Trustee directs
our attention to Dewsnup v. Timm, 502 U.S. 410 (1992),
where, says the Trustee, petitioners were not allowed, in a
Chapter 7 case, to strip down junior liens on claims that had
been fully allowed pursuant to section 502, despite the fact
that there was no equity in the collateral.

   In Dewsnup, the Court considered whether section 506(d)
(providing that "[t]o the extent that a lien secures a claim
against the debtor that is not an allowed secured claim, such
lien is void") permits a Chapter 7 debtor to strip down a credi-
tor’s lien to the value of the collateral. See 502 U.S. at 411-12.
The Court held that "§ 506(d) does not allow petitioner to
‘strip down’ [a creditor’s] lien, because [the creditor’s] claim
is secured by a lien and has been fully allowed." Id. at 417.
The Court noted that section 506 "and its relationship to other
provisions of [the Bankruptcy] Code do embrace some
ambiguities." Id. at 416. Given that ambiguity, the Court
declined to give "allowed secured claim" the same meaning
in section 506(d) as in section 506(a) and concluded that sec-
tion 506 by itself is insufficient to effectuate lien-stripping.

   The Trustee contends that the debtors are attempting an end
run around Dewsnup’s prohibition of Chapter 7 lien-stripping
and that construing sections 1325(a)(5) and 1328(f) to bar
lien-stripping by Chapter 20 debtors is consistent with BAPC-
PA’s goal of rebalancing the scales in favor of creditors.
12                        In re: DAVIS
   The debtors respond that because BAPCPA left intact the
operative lien-stripping provisions of the Code, Congress did
not intend to alter the ability of bankruptcy courts to enter
lien-stripping orders in Chapter 13 cases. And this is so
regardless of the availability of a discharge. A discharge, the
debtors say, extinguishes only in personam liability. See
Johnson, 501 U.S. at 84 ("[A] bankruptcy discharge extin-
guishes only one mode of enforcing a claim—namely, an
action against the debtor in personam—while leaving intact
another—namely, an action against the debtor in rem.").
Because the debtors here have already discharged their in per-
sonam liability in the prior Chapter 7 proceedings, they have
no need for a discharge with respect to the liens. The debtors
also say that once the bankruptcy court has entered an order
stripping off liens, no provision of the Bankruptcy Code rein-
states the liens once the plan is completed and the case closed.
Thus, "the provisions of the plan become permanent [upon
completion of the plan], and [a lien-stripping order] is, simi-
larly, permanent." Okosisi, 451 B.R. at 100.

   The debtors also contend that the provisions relied on by
the Trustee are inapplicable. Specifically, section 1325(a)(5),
which provides generally for the treatment of allowed secured
claims, comes into play only after the claims have been val-
ued under section 506(a), and is therefore irrelevant to the
unsecured claims at issue here. Similarly, the debtors say that
the Trustee improperly relies on other provisions of the Code
that apply when a case is dismissed or converted without
completion of the plan, such as sections 1325(a)(5)(B)(i)(II),
349(b)(1)(C), and 348(f)(1)(C)(i). In a successful Chapter 20
case, on the other hand, the plan is completed, and the case
is closed administratively without dismissal or conversion.

                              C.

  Although the Trustee’s arguments are not insubstantial, we
conclude that the Bankruptcy Code permits the result
advanced by the debtors. The starting point for our analysis
                          In re: DAVIS                       13
is Bateman, where we held that a Chapter 13 debtor need not
be eligible for a discharge in order to take advantage of the
protections afforded by Chapter 13. 515 F.3d at 283. There-
fore, if the Bankruptcy Code provides a mechanism for strip-
ping off worthless liens absent a discharge, a debtor may avail
himself of that relief.

   We are satisfied that the Bankruptcy Code does provide
such a mechanism. To begin with, the debtors’ junior liens in
this case are worthless and, therefore, unsecured claims under
section 506(a). While Dewsnup admittedly requires that sec-
tion 506 operate in tandem with another statutory provision to
effectuate lien-stripping, section 506 has always operated in
tandem with section 1322(b) to strip liens in Chapter 13 cases.
BAPCPA did not amend sections 506 or 1322(b), so the anal-
ysis permitting lien-stripping in Chapter 20 cases is no differ-
ent than that in any other Chapter 13 case.

   Courts concluding to the contrary rely on section
1325(a)(5). See, e.g., Gerardin, 447 B.R. at 346-48. But this
provision applies only to an "allowed secured claim." We
agree with the debtors that a court must first value the claim
under section 506(a) before proceeding further. Because the
liens in these cases have no value, they are wholly unsecured
claims, which leaves no role in the analysis for section
1325(a)(5).

   Relying on Gerardin, among other cases, the Trustee
argues that any lien secured by real property, even if worth-
less, is a secured claim for purposes of section 1325. We,
however, cannot square Gerardin and similar cases with the
Supreme Court’s opinion in Nobelman, which valued the
claim in that case under section 506 before analyzing whether
section 1322 barred its modification. See 508 U.S. at 328. If,
as the Trustee insists, it were not necessary to first value the
claim pursuant to section 506(a), the analysis in Nobelman
would be superfluous. See id. Rather, the Court could have
simply held that, because the lien was secured by a primary
14                        In re: DAVIS
residence, it falls within the anti-modification provision of
section 1322(b), regardless of the value of the collateral.

   We do not take lightly the Trustee’s assertion that permit-
ting lien-stripping in Chapter 20 cases creates an end run
around Dewsnup’s bar to such relief in Chapter 7 cases. But
the Trustee’s premise ignores the equally reasonable view that
Congress intended to leave intact the normal Chapter 13 lien-
stripping regime where a debtor could otherwise satisfy the
requirements for filing a Chapter 20 case. In that regard, the
law already provides a mechanism for preventing abuse of the
bankruptcy process without the creation of a per se rule
against lien-stripping, as bankruptcy courts are bound to care-
fully scrutinize filings for good faith and dismiss cases where
the debtor attempts to use a Chapter 20 procedure solely to
strip off a lien. Likewise, creditors are also protected by sec-
tion 349(b)(1)(C), which provides that a lien springs back if
the case is dismissed.

   Finally, the unavailability of a discharge in the Chapter 20
context is not determinative. It bears emphasizing that a bank-
ruptcy discharge alters in personam rights, precluding an
action against the debtor for personal liability. Johnson, 501
U.S. at 84. In contrast, the lien-stripping orders at issue here
alter in rem liability where the creditor’s lien has no value.
For that reason we are persuaded that, upon completion of the
plan, its provisions—including any orders stripping off value-
less liens—become permanent, even in the absence of a dis-
charge.

   Our good colleague in dissent says that our holding creates
a situation where unsecured creditors are treated more favor-
ably than secured creditors. However, this conclusion does
not acknowledge the distinction between in rem and in perso-
nam liability. While the dissent correctly notes that an unse-
cured creditor’s in personam claim survives a Chapter 20
proceeding because of the absence of a discharge, the same is
true for any in personam claim a secured creditor may have.
                          In re: DAVIS                        15
All in personam claims survive a Chapter 20 proceeding, and
creditors are treated equally in that respect. We simply hold
today that the bankruptcy court may strip the in rem compo-
nent of a valueless lien. It is an apples-to-oranges comparison
to posit that unsecured creditors, who have no in rem rights
at all, are treated more favorably because a limited class of
secured creditors are stripped of their in rem claims. Our dis-
senting colleague also overlooks the bankruptcy court’s duty
to dismiss Chapter 20 cases filed in bad faith, which we think
alleviates much of the concern with lien stripping in this con-
text.

                              III.

   In sum, although BAPCPA clearly tipped the bankruptcy
scales back in the direction of creditors, we find nothing in the
Act to suggest that Congress intended to bar lien-stripping of
worthless liens in Chapter 20 proceedings. This, we conclude,
is the most sensible reading of a complex statutory scheme
that admittedly "abounds with arbitrary distinctions." Lane,
280 F.3d at 669. We therefore affirm the judgment of the dis-
trict court.

                                                    AFFIRMED

BARBARA MILANO KEENAN, Circuit Judge, dissenting:

   I respectfully dissent. Under the majority’s holding, a credi-
tor whose rights are secured by real property with no present
value to support the lien, is treated less favorably than a
wholly unsecured creditor. I would conclude that this result is
anomalous and is not permitted upon application of the BAP-
CPA amendments.

   In my view, while the BAPCPA amendments to 11 U.S.C.
§ 1325(a)(5)(B)(i) and § 1328(f)1 do not alter the statutory
  1
   See Bankruptcy Abuse Prevention and Consumer Protection Act of
2005, Pub. L. No. 109-8, 119 Stat. 23, 80, 87.
16                        In re: DAVIS
provisions allowing a typical Chapter 13 debtor to strip off a
secondary mortgage secured by property with no present
value to support the lien (valueless junior mortgage), those
amendments prevent a Chapter 20 debtor from eliminating a
valueless junior mortgage. In particular, Section
1325(a)(5)(B)(i) operates to prohibit such Chapter 20 debtors,
who file a Chapter 13 case within four years of filing a Chap-
ter 7 case that resulted in a discharge, from entirely and per-
manently eliminating a valueless junior mortgage.

   The provisions that permit a typical Chapter 13 debtor to
strip off a valueless junior mortgage are 11 U.S.C. § 506(a),
which allows bifurcation of a claim secured by property into
secured and unsecured components based on value, and 11
U.S.C. § 1322(b)(2), which permits modification of rights of
creditors holding certain secured claims and all unsecured
claims. However, under Section 1325(a)(5)(B)(i), a Chapter
13 plan must provide that a holder of an "allowed secured
claim" will retain its lien until the earlier of (1) full payment
of the debt as determined under non-bankruptcy law or (2)
discharge.

   The majority determines that Section 1325(a)(5) is inappli-
cable, because the claims at issue are not "allowed secured
claims" based on the valuation provision of Section 506(a). In
my view, this is a flawed interpretation of the term "allowed
secured claim." The term "allowed secured claim" in Section
1325(a)(5) is not defined by, or predicated on, an application
of Section 506(a). In re: Ballard, 526 F.3d 634, 640-41 (10th
Cir. 2008) (discussing application of Section 1325(a)(5) in the
context whether the surrender of a motor vehicle under Sec-
tion 1325(a)(5)(C) fully satisfied the claim). Instead, Section
506(a) provides a method for the judicial valuation of an
allowed secured claim, without altering the secured status of
a creditor. See In re Price, 562 F.3d 618, 623 (4th Cir. 2009);
see also Dewsnup v. Timm, 502 U.S. 410, 417 (1992) (holding
that the valuation permitted by § 506(a) does not determine
the meaning of "allowed secured claim" in § 506(d)). There-
                               In re: DAVIS                              17
fore, the term "allowed secured claim" merely describes (1) a
claim, which is a "right to payment" or a "right to an equitable
remedy" as defined in 11 U.S.C. § 101(5); (2) that is "al-
lowed," meaning "not objected to by an interested party"
under 11 U.S.C. § 502(a); and (3) that is "secured."

   The claims at issue in the present cases are allowed and are
secured by the debtors’ real property. The claims remained
secured by the debtors’ real property even after the debtors
received Chapter 7 discharges removing the personal liability
component of their debts. See Johnson v. Home State Bank,
501 U.S. 78, 83 (1991) ("A creditor’s right to foreclose on the
mortgage survives or passes through the bankruptcy") (citing
11 U.S.C. § 522(c)(2)). And, as the majority acknowledges,
the in rem portion of the claims survived the debtors’ Chapter
7 discharges. See id.

   Because the present debtors’ Chapter 13 plans must comply
with Section 1325(a)(5), the junior mortgagee creditors in
these cases have "allowed secured claims" against the debt-
ors’ bankruptcy estates. Under Section 1325(a)(5)(B)(i),2 the
debtors’ Chapter 13 plans must provide that the junior mort-
gagee creditors retain their liens on the properties until the
earlier of (1) full payment by the debtors in the context of
non-bankruptcy law, or (2) discharge. Here, the debtors have
not fully paid their outstanding debts to the junior mortgagee
creditors, and the debtors are prevented by Section 1328(f)
from obtaining a discharge in their Chapter 13 cases, given
their recent Chapter 7 discharges. Therefore, the provisions in
Section 1325(a)(5)(B)(i) and Section 1328(f) together prohibit
Chapter 20 debtors from stripping off their valueless junior
mortgages and require retention of the liens of the junior
mortgagee creditors.
  2
   Subsections 1325(a)(5)(A) and (C) are not relevant in the present cases
because it is undisputed, with regard to paragraph (A), that the holders of
the claims have not "accepted" the plans, and, with regard to paragraph
(C), that the debtors have not surrendered the property securing the claims.
18                        In re: DAVIS
   Contrary to the majority’s contention, the Supreme Court’s
analysis in Nobelman v. American Savings Bank, 508 U.S.
324 (1993), supports, rather than impedes, the above interpre-
tation of the term "allowed secured claim" in Section
1325(a)(5). See Ante at 13-14. In its opinion in Nobelman, the
Court focused on the interplay between Section 506(a) and
Section 1322(b)(2). The Court held that the valuation pro-
vided for in Section 506(a) did not automatically adjust down-
ward the amount of a mortgage for treatment in a debtor’s
Chapter 13 plan, because Section 1322(b)(2) otherwise pro-
tected the bank’s rights, which were secured by an interest in
the debtor’s principal residence. Id. at 328-29. The Court held
that, therefore, the amount of the debt owed to the bank was
unaffected by the earlier valuation of that claim under Section
506(a). Id.

   In its analysis, the Court explained that although Section
506(a) provides for "a judicial valuation of the collateral to
determine the status of the bank’s secured claim," such valua-
tion did not affect a secured creditor whose rights otherwise
were protected by a different statute, in that case, Section
1322(b)(2). Id. Employing this analysis, I would conclude
that, like the creditor in Nobelman, the rights of the creditors
in the present cases are not altered by the valuation process
of Section 506(a) for allowed secured claims, because Section
1325(a)(5)(B)(i) otherwise protects the rights of such holders
by providing that they retain their lien until the earlier of
"payment of the underlying debt as determined under non-
bankruptcy law" or "discharge" under Section 1328. 11
U.S.C. § 1325(a)(5)(B)(i)(I)(aa), (bb). Thus, the liens of the
creditors in the present cases are fully protected by Section
1325(a)(5)(B)(i), consistent with the definition of the term
"allowed secured claim" applied by the Supreme Court in
Dewsnup. See 502 U.S. at 417.

   Congress enacted BAPCPA "to correct perceived abuses of
the bankruptcy system." Ransom v. FIA Card Servs., N.A.,
131 S.Ct. 716 (2011) (addressing the "means test" adopted to
                           In re: DAVIS                         19
"ensure that debtors who can pay creditors do pay
them")(emphasis omitted). The BAPCPA addition of Section
1328(f) curtails the relief available to serial-filing debtors. See
In re Victorio, 454 B.R. 759, 779 (Bankr. S.D. Cal. 2011),
aff’d, 470 B.R. 545 (S.D. Cal. 2012).

   Additionally, Section 306 of the BAPCPA amendments,
which added subsection (i)(I) to Section 1325(a)(5)(B), was
entitled "Giving Secured Creditors Fair Treatment in Chapter
13." Bankruptcy Abuse Prevention and Consumer Protection
Act of 2005, Pub. L. No. 109-8, 119 Stat. 23, 80. The legisla-
tive history of this section demonstrates that Congress
included these additions "to require – as a condition of confir-
mation – that a chapter 13 plan provide that a secured creditor
retain its statutory lien until the earlier of when the underlying
debt is paid or the debtor receives a discharge." H. R. Rep.
No. 109-31, pt. 1 at 71-72 (2005).

   The above construction of Section 1325(a)(5) and Section
1328(f), which prohibits Chapter 20 debtors from stripping
off valueless junior mortgages, also makes practical sense
when considering the effect of a Chapter 13 plan that does not
conclude with a discharge. As this Court has explained, even
though a Chapter 20 debtor is prohibited from obtaining a dis-
charge in his Chapter 13 case under § 1328(f), he may file a
Chapter 13 case and take advantage of the other protections
available. Branigan v. Bateman, 515 F.3d 272, 283 (4th Cir.
2008) (explaining protections). However, upon completion of
the Chapter 13 plan, when there is no accompanying dis-
charge, the debtor’s status with his creditors is returned to the
status quo ante. See Victorio v. Billingslea, 470 B.R. 545, 556
(S.D. Cal. 2012) (citing In re Victorio, 454 B.R. at 779). As
a result, any personal liability for the remaining balances on
unsecured debt, such as debt accumulated on a personal credit
card, is not eliminated by discharge and those unsecured cred-
itors can seek payment on the outstanding debt upon plan
completion, outside of bankruptcy. See id. In contrast, under
the majority’s holding, when there is no discharge upon com-
20                        In re: DAVIS
pletion of a Chapter 13 plan the creditors with security inter-
ests in real property are not returned to the status quo ante and
cannot pursue in rem claims at the conclusion of the Chapter
13 plan.

   While the majority suggests that the comparison between
secured creditors and unsecured creditors in this context is
akin to comparing apples and oranges, that is precisely the
point. These types of creditors are distinct and are not treated
equally under the Bankruptcy Code. The distinguishing factor
between secured and unsecured creditors is that secured credi-
tors have two methods of recouping debt: in personam liabil-
ity against the debtor and in rem liability against the
collateral. The majority’s position would equalize the status
of these creditors by eliminating the secured creditor’s in rem
claim.

   Such a result turns on its head the basic bankruptcy princi-
ple that secured creditors are treated more favorably than
unsecured creditors. See In re Gerardin, 447 B.R. 342, 351-52
(Bankr. S.D. Fla. 2011) (citing Nobelman, 508 U.S. at 329
and Dewsnup, 502 U.S. at 417). The result reached by the
majority also undermines the Supreme Court’s repeated
respect for the bargained-for rights of mortgagors and their
mortgagees as set forth in security instruments. See Nobel-
man, 508 U.S. at 329; Dewsnup, 502 U.S. at 417. Therefore,
I would hold that the debtors’ Chapter 13 plans were required
to comply with the terms of Section 1325(a)(5), and that the
debtors were not permitted to strip off the valueless junior
mortgages. Accordingly, I would reverse the district court’s
judgment approving the Chapter 13 confirmation orders.